Citation Nr: 0942041	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  04-11 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for essential tremors.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel








INTRODUCTION

The Veteran served on active duty from July 1944 to July 1946 
and from February 1951 to September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Waco, Texas, in which the RO reopened the claim of service 
connection for an essential tremor.

In a June 2005 decision, the Board determined that the 
Veteran had submitted requisite new and material evidence to 
reopen his claim for service connection. However, the claim 
of entitlement to service connection for essential tremors 
was then denied on its merits.

The Veteran subsequently appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2006, the Court issued an order that vacated the 
part of the Board's decision that denied service connection 
for essential tremors and remanded this issue for further 
action by the Board.  The Board again denied the Veteran's 
claim in June 2006, and the Veteran appealed that decision to 
the Court.  In August 2007, the Court issued an order that 
vacated and remanded the appeal for further action by the 
Board.  The Board again denied the Veteran's claim in January 
2008, the veteran appealed that decision to the Court.  In 
January 2009, the Court issued an order that vacated and 
remanded the appeal for further action by the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).





FINDINGS OF FACT

1.  The Veteran did not have an essential tremor during the 
period of active duty from July 1944 to July 1946 or within 
one year of separation from that period of active duty, and 
his essential tremor is not otherwise related to that period 
of active duty. 

2.  There is clear and unmistakable evidence that the Veteran 
had an essential tremor prior to his period of active duty 
from February 1951 to September 1951.

3.  There is clear and unmistakable evidence that the 
essential tremor was not aggravated during the Veteran's 
period of active duty from February 1951 to September 1951 or 
within one year of separation.


CONCLUSIONS OF LAW

1.  The essential tremor was not incurred in or aggravated by 
the period of active duty from July 1944 to July 1946 and an 
organic disease of the nervous system may not be presumed to 
have been incurred during the period of active duty from July 
1944 to July 1946.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The essential tremor was not aggravated during the period 
of active duty from February 1951 to September 1951 or within 
one year of separation.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009); VAOPGCPREC 3-2003 (July 16, 2003).

3.  An essential tremor clearly and unmistakably preexisted 
the second period of service and was not aggravated therein 
and the presumption of soundness at entry is rebutted.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rules implementing the VCAA are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA (November 9, 
2000), and to claims filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In April 2002, prior to the May 2002 rating 
decision, the agency of original jurisdiction (AOJ) provided 
explicit notice to the Veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the Veteran, 
and what information and evidence will be obtained by VA.  
Specifically, the Veteran was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The Veteran was notified that he should identify 
medical treatment and that VA would request identified 
medical evidence.

The Board notes that most of the Veteran's service medical 
records are unavailable.  In 1946 and in 1951, the AOJ 
received reports of the Veteran's July 1946 and September 
1951 separation examination, respectively.  The AOJ contacted 
the National Personnel Records Center (NPRC) in May 2002 in 
an attempt to locate any additional service medical records.  
Unfortunately, only an Office of the Surgeon General report 
was found.  The Court has held that in cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind. The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

The Veteran has not identified any VA medical treatment. 38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran has 
submitted private medial records.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c).  The Veteran's representative argued in 
June 2006 that the Board is compelled to obtain a VA medical 
opinion resolving the etiology of the Veteran's essential 
tremors.  However, such an examination is not required for an 
equitable determination of this case.  The available private 
clinical records are, in fact, examinations, and additional 
examinations are not needed.  38 C.F.R. § 3.326.  These 
records establish a diagnosis of an essential tremor. Another 
examination for the purpose of confirming a fact would serve 
no further purpose.  As for obtaining a medical opinion, 
there is little contemporaneous medical evidence for an 
examiner to review in order to form an opinion on existence 
or etiology of essential tremors in the 1940s and 1950s.  The 
contemporaneous medical evidence does not show any complaints 
or diagnoses for tremors.  All a current medical examiner 
would do is to weigh the lay statements about when symptoms 
of tremors began.  Such weighing of evidence is within the 
competence and, in fact, is the responsibility of the VA 
adjudicator.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also Colvin v. Derwinski, 1 Vet. App. 170, 171 
(1991).  Thus, there is no reasonable possibility that such 
assistance would aid in substantiating the claim.

The Veteran has not identified any recent treatment by VA or 
any other source.  In addition, the AOJ has periodically 
informed the veteran of the evidence in the possession of VA.  
As it appears that VA has obtained all pertinent evidence, 
there is no duty to notify the Veteran of an inability to 
obtain identified records.  See 38 U.S.C.A. § 5103A(b)(2), 
(3); 38 C.F.R. § 3.159(e).

In the August 2003 VCAA letter, the AOJ asked the Veteran to 
submit evidence pertaining to his claim.  In a March 2005 
letter, the AOJ informed the Veteran that he should submit 
any additional evidence to the Board.

By a March 2005 letter, the AOJ informed the Veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the Veteran in the development 
of the claims decided below.

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim on appeal.  The VCAA letter 
specifically informed him of the type of evidence necessary 
to establish service connection for his claimed disability.  
However, he was not informed of the type of evidence 
necessary to establish an effective date for the award of 
service connection or the evaluation of this disability.  
Despite the inadequate notice provided to the Veteran on 
these latter elements, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (Where the 
Board addresses a question that has not been addressed by the 
AOJ, the Board must consider whether the veteran has been 
prejudiced thereby.)  In that regard, as the Board concludes 
below that actual service connection for essential tremors is 
not established, the issue of determining the elements 
discussed above are moot.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Court held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the 
Agency of Original Jurisdiction (AOJ).  In addition, a 
complying notice need not necessarily use the exact language 
of the controlling statute or regulation specifying VA's 
notice obligations, so long as that notice properly conveys 
to a claimant the essence of the regulation. Id. at 124-28.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  Id. at 130.

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the Veteran, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is applicable 
when evaluating VA's compliance with the VCAA).  Of course, 
an error is not harmless when it "reasonably affected the 
outcome of the case"  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); see also Mayfield, supra. . As all 
pertinent evidence obtainable by VA has been associated with 
the claims file, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decision.  The 
notification provided to the Veteran in the letter discussed 
above provided sufficient information for a reasonable person 
to understand what information and evidence was needed to 
substantiate the claim on appeal.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the Veteran's claim.  
38 U.S.C.A. § 5103A.  The Veteran has been provided with the 
opportunity to present evidence and arguments on his behalf, 
availed himself of such opportunities, and has had zealous 
private represented by an attorney, appellate review is 
appropriate at this time.  Therefore, the Board finds that 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard supra.

Factual Background

The Veteran seeks service connection for essential tremors.  
In his January 2002 claim, he reported that he had tremors in 
1945 and 1946. 

A report of the Office of the Surgeon General, Department of 
the Army reflects that the Veteran was hospitalized in 
January 1945 for motion sickness and that there were no other 
hospitalizations.

During a July 1946 separation examination, the Veteran denied 
that he had any wound, injury, or disease which was 
disabling.  His neurological system was reported to be 
normal.  At the September 1951 separation examination, the 
neurological evaluation was again normal.

In a January 1951 letter to a congressman, the Veteran's 
mother expressed her desire for the Veteran to be stationed 
stateside for his upcoming period of active duty.  She stated 
that the Veteran came back from World War II a nervous wreck 
and that he was still very nervous, to the extent that people 
remarked about it.

In a statement of the Veteran apparently written right before 
his period of active duty starting in February 1951, the 
Veteran reported that he came back from his first period of 
active duty with a bad case of the nerves, which was now very 
evident at times, to the extent that people commented about 
it.

In an enlisted reserve qualification and availability 
questionnaire dated in September 1951, the Veteran reported 
that in his opinion, he was physically unfit for service.

A private health questionnaire completed in June 1975 
reflects that the Veteran reported that he often shook or 
trembled.

Private medical records show that in May 1983 it was 
indicated that the Veteran had a rather gross tremor.

In August 1983, the Veteran underwent a private neurological 
evaluation.  The veteran reported that he had had a nervous 
tremor.  Under the chronological history section of the 
examination report, it was noted that the Veteran probably 
had experienced symptomatology for a long time, dating to his 
early twenties.

In a September 1983 statement, a private physician noted that 
the Veteran had experienced some tremor for many years, 
possibly as long ago as his early twenties. The doctor 
indicated that in the last five to seven years, his tremor 
had become more obvious, particularly in the previous two or 
three years.  The final diagnosis was essential tremor.

An April 1995 private medical record reflects that the 
Veteran first noted difficulty holding cups, trays, and other 
objects in his early twenties.  It was indicated that an 
essential tremor was initially diagnosed and that it had been 
treated with beta-blockers for the previous twenty years.  
The impression was that the veteran presented with a history 
and examination findings that were compatible with a 
diagnosis of benign postural tremor.

In a statement dated in June 2003, the Veteran's sister 
reported that the veteran had had a tremor in his hands since 
he returned home from active duty during World War II.

In a statement received in July 2003, an associate of the 
Veteran, P.B., reported that he had known the Veteran for 
over 50 years.  He indicated that it had been his 
understanding from the Veteran's friends and relatives that 
his tremors started in service and had gotten worse over the 
years.

In a September 2003 statement, the Veteran's spouse reported 
that the Veteran came home from Europe with a tremor.

In a statement received in April 2004, P.B. reported that he 
first met the Veteran circa 1952 and that he noticed at that 
time that the Veteran's hands intermittently shook.

In an April 2004 statement, another associate of the Veteran, 
J.C., reported that the he met the veteran around 1962 and 
that he noticed that the Veteran's hands shook when they had 
lunch together. J.C. stated that the veteran told him that 
his "shakes" started during World War II while service with 
the military police in Europe.

In a statement received in June 2004, P.B. reported that he 
had known the Veteran since the early 1950s and that he had 
suffered from tremors ever since his stint in service during 
World War II.  He added that over the years, the Veteran's 
condition grew steadily worse.

In a November 2004 statement, the Veteran's spouse indicated 
that she had only known the veteran since 1979.

Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.
Service connection may also be granted for an organic disease 
of the nervous system when it is manifested to a compensable 
degree within one year following discharge from active 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  In order to 
rebut the presumption of soundness, there must be clear and 
unmistakable evidence demonstrating that the injury or 
disease existed before acceptance and enrollment and clear 
and unmistakable evidence that it was not aggravated by such 
service.  VAOPGCPREC 3-2003 (July 16, 2003).

The lay person is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him or her through his or her senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary. When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990) (holding that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail).

Here, the Veteran alleges that his tremors began during the 
first period of active duty.  The record reflects that he 
became 20 years old in April 1946 and left active service in 
July 1946.  Therefore, the first question is whether he had 
an essential tremor during the period of active duty from 
July 1944 to July 1946 or whether an organic disease of the 
nervous system manifested within one year of separation from 
that period of active duty.

The Board has carefully reviewed the evidence of record, to 
include the lay evidence.  With respect to the first period 
of service, the Board finds that the lay statements of those 
other than theVeteran, his sister, and his mother do not 
constitute competent evidence as these persons did not have 
direct knowledge that the Veteran had tremors during the 
Veteran's service or 1940s; and the individuals by their own 
admissions did not know the Veteran during the 1940s and have 
reported what the Veteran had told them about his 
symptomatology during the 1940s.  Therefore, the lay 
statements have no probative value on the question of whether 
the Veteran had essential tremor during service from July 
1944 to July 1946, or within the initial post separation 
year.

By contrast, the Veteran, his sister, and his mother also 
report that the Veteran had abnormal neurological 
symptomatology during the 1940s and they are competent.  This 
evidence is competent evidence as the matter on which they 
report, nerves or tremor, came to them directly through their 
senses and was visibly observable.  See Layno, supra.  
Similarly, the Veteran has asserted that he had tremors in 
1945 and 1946.  He is competent to report his symptomatology.  
Layno, 6 Vet. App. at 470.

As indicated above, the lay statements of the Veteran, his 
mother, and his sister constitute competent evidence.  The 
Board further finds that they are credible to the extent that 
they report onset of tremor after the appellant returned from 
active duty.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 
(1991) (The Board has a duty to assess the credibility of the 
evidence of record).  However, notwithstanding competency and 
credibility, the probative value remains low with respect to 
the seminal question of whether tremor has its onset during 
service or within one year after discharge.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's sister 
reported in 2003 that the Veteran had had a tremor since 
returning home from active duty in World War II.  First, the 
Board observes that the sister's statement in 2003 is very 
remote in reference to the alleged onset in the 1940s.  There 
is no indication in her statement as to why she can recall an 
event so far in the past other than that the Veteran had 
asked her to make a favorable statement on his behalf.  
Second, the period of onset described by the sister, since 
returning home from active duty, is manifestly vague in that 
this period could be within the initial post separation year 
or not.  To answer either way would be pure speculation.  
Third, the statement refers to "our family noticed he had a 
tremor in his hands," which suggests that the Veteran's 
sister may be reporting observations of other family members, 
not her own.  Therefore, the Board declines to say that the 
Veteran's sister's statement is not credible, but rather has 
diminished probative value for the reasons set out above.  
The lay statement does not place onset of tremor during 
service or within the initial post separation year.

Similarly, the Veteran's mother's statement has low probative 
value.  The mother stated in a letter dated January 1951 to a 
congressman that the Veteran returned a nervous wreck from 
World War II.  This statement, like the sister's statement, 
does not place onset of tremor in service, the initial post 
separation year, or any specific time.  Furthermore, it is 
entirely unclear what symptoms to which the mother is 
referring when she says that he was a "nervous wreck."  
Therefore, the Board declines to say that the mother's 
statement is not credible, but rather finds that it has 
diminished probative value for the reasons set out above.

In summary, the lay statements of the Veteran's mother and 
sister do not provide any degree of specificity regarding 
when the symptomatology actually began.  In other words, 
their statements do not establish that the Veteran had 
neurological symptomatology during his first period of active 
duty or within one year of his first period of active duty.  
The Board notes that a time period described as "after WWII" 
is non-specific, as the term also includes the time periods 
during the 1950s, 1960s, 1970s, etc.

Additional evidence in support of the claim for service 
connection includes a September 1983 private physician's 
statement.  This statement reflects that it was possible that 
the Veteran had had an essential tremor since his early 
twenties.  This opinion has low probative value with respect 
to the issue of whether tremors were present during the 
Veteran's first period of active duty or the initial post 
separation year of his first period of active duty.  First, 
the Board observes that the Veteran's history was not that he 
had tremor in service or soon thereafter, but rather that he 
had tremor in his twenties.  Again, this is a non-specific 
period of time, and the record shows that the appellant had 
just turned 20 a few months prior to leaving service in 1946.  
His history suggests that onset of tremors occurred sometime 
within the decade encompassing his twenties, not that it 
happened in service from July 1944 to July 1946 or within one 
year of his 1946 discharge.  The Board accepts this history.  
Furthermore, the fact that the Veteran did not report more 
specifically that tremor began in service or soon after while 
giving his medical history could be reasonably construed as 
suggesting that tremor had not been present in during his 
active duty from July 1944 to July 1946 or within the initial 
post separation year for that period of service.  
Significantly, the Veteran did not mention his active duty or 
that one-year period soon thereafter when giving his medical 
history for tremor.  In this regard, the evidence constitutes 
negative evidence weighing against the claim.

Second, the September 1983 opinion has diminished probative 
value because it is speculative in nature.  Evidence that is 
speculative in nature has little probative value with respect 
to establishing the date of onset.  See Obert v. Brown, 5 
Vet. App. 30 (1993) (medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish medical nexus); see also Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (holding that there was a plausible 
basis for the Board's decision that a disability was not 
incurred in service where even the medical evidence favorable 
to the claim did little more than suggest the possibility 
that the Veteran's illness might have been caused by his 
wartime radiation exposure).  In this case, the Veteran's 
attorney argues that the Board wrongly rejected this opinion 
previously.  However, the Board notes that the opinion is not 
rejected.  The opinion has value to the extent that it 
suggest that the Veteran had tremor in his twenties, but it 
has little value for the purpose of establishing onset in 
service or within the initial post separation year for the 
Veteran's first period of service.  Also, the Board notes 
that the opinion lacks the specificity to conclude that 
tremor had its onset in service and, moreover, only states 
that it was possible that it began in his twenties based on 
the Veteran's history.  Due to a lack of specificity and 
speculative nature of the opinion, the evidence does not 
establish that the Veteran had an essential tremor during his 
first period of active duty or within one year of his first 
period of active duty.

In April 1995, the Veteran reported to a private physician 
that he first noted difficulty holding cups, trays, and other 
objects in his early twenties.  In addition to a lack of 
specificity, this reporting is a mere transcription of lay 
history.  Such information is not transformed into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  However, again, to the extent that it corroborates 
the Veteran's history of onset of tremors in his twenties it 
is probative; but this evidence has little probative value 
for showing that the Veteran had an essential tremor during 
his first period of active duty or within one year of his 
first period of active duty.

The Board assigns greater probative value to the 
contemporaneous medical records specific to the Veteran's 
first period of active duty or within one year of separation 
from that period of active duty, which include the report of 
the Office of the Surgeon General, Department of the Army, 
and the report of the July 1946 separation examination.  The 
report of the Office of the Surgeon General shows 
hospitalization for a condition other than tremor; tremor is 
not noted during this hospitalized nor are any abnormal 
neurological findings.  At the July 1946 separation 
examination, the Veteran denied that he had any wound, 
injury, or disease which was disabling.  The neurological 
diagnosis was normal.  The Veteran's denial of pertinent 
pathology in 1946 is a statement against interest and is 
highly probative.

The Board places greater weight on the report of the Office 
of the Surgeon General, Department of the Army, and the 
report of the July 1946 separation examination (including the 
veteran's own denial of any disability) than on the Veteran's 
and others' reporting of symptomatology and the medical 
evidence indicating the current disability may have begun at 
some point in the Veteran's early twenties because the former 
evidence is contemporaneous with the time period in question.  
See Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) 
(An appellant's claims can be contradicted by his 
contemporaneous medical history and complaints.).  
Furthermore, this evidence is not inconsistent with the later 
reports of having had tremors in his twenties during service 
or lay evidence indicating that the tremors were evident 
since his return home from World War II, which could be 
anytime after his separation from his first period of active 
service.  Without more specific dating, the Board is unable 
to determine that the claimed tremors began within one year 
of separation from active service.  Therefore, the Board 
finds that the Veteran did not have an essential tremor 
during the period of active duty from July 1944 to July 1946 
or within one year of separation from that period of active 
duty, and that his essential tremor is not otherwise related 
to that period of active duty.

Accordingly, in weighing the Veteran's and lay statements 
along with medical records, the Board concludes that the 
preponderance of the evidence is against service connection 
for essential tremors for the Veteran's first period of 
active duty.  Absent a relative balance of the evidence, the 
evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

The Board has also considered whether service connection is 
warranted based on the Veteran's second period of active duty 
from February to September 1951.  However, the Board 
concludes that the preponderance of the evidence is against 
service connection for essential tremors for the Veteran's 
second period of active duty.

The Veteran is presumed sound upon entry for his second 
period of service.  Although an entrance examination for the 
second period of active duty is not of record, this 
presumption automatically applies since his service was not 
in the Commonwealth Army of the Philippines, to include 
guerrilla service.  See 38 C.F.R. § 3.40.  The record 
reflects that, when the Veteran entered his second period of 
active duty in February 1951, he was nearly twenty-five years 
old.  The record further reflects that, long before the 
Veteran filed a claim for service connection, he reported in 
1983 that he had experienced a nervous tremor since his early 
twenties.

Therefore, the September 1983 statement of a private 
physician indicating that the essential tremor may have begun 
when the Veteran was in his early twenties is probative on 
the question of whether the essential tremor preexisted the 
second period of active duty.  Also, the Veteran submitted 
his own statement and a letter from his mother, both of which 
were apparently written prior to his second period of active 
duty and are apparently contemporaneous with the period in 
question. These documents allege that he had nervous 
symptomatology prior to his second period of service.  In 
light of the above, the Board finds that the Veteran's 
reporting of symptomatology prior to the second period of 
active duty is credible.  Since the physician in the 
September 1983 statement related the current disability, an 
essential tremor, to the Veteran's report of symptomatology 
prior to the second period of service, the Board finds that 
there is clear and unmistakable evidence that the essential 
tremor preexisted the second period of active duty.  Again, 
shaking is visible to a layman and the witnessing of the 
event is competent.  Layno, 6 Vet. App. at 470.  A medical 
professional may use his own expertise and observations 
coupled with a layman's statements to establish a valid 
diagnosis.  Cumulatively, the medical evidence and lay 
evidence clearly and unmistakably establish that the tremors 
predated the second period of service.  In reaching this 
determination, it must be remembered that the mother's letter 
of January 1951 predated the second period of service.  Since 
the document predated service, it necessarily follows that 
the events described in the letter predated service.  
Similarly, the Veteran's own letter was written after he had 
received orders to report for the second period of service.  
The timing of the letter establishes that the events describe 
therein predated the entrance into service.

The remaining question is whether there is clear and 
unmistakable evidence that the essential tremor was not 
aggravated during the second period of active duty or within 
one year of separation.  Although the burden of proof is on 
VA to show that there is clear and unmistakable evidence that 
the essential tremor was not aggravated during the second 
period of active duty, the Board notes that there is no 
evidence showing that the essential tremor was aggravated 
during the second period of active duty.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Veteran's representatives have argued that in its prior 
decision the Board failed to provide sufficient reasons and 
bases that would meet its burden of presenting clear and 
unmistakable evidence that the essential tremor was not 
aggravated.  In the current case, the Veteran has merely 
presented evidence of long-standing symptomatology.  He has 
not presented specific lay evidence that in particular 
addresses symptomatology or change of such during his brief 
second period of active duty.  Also, the medical evidence 
submitted by the Veteran, including the September 1983 
statement of a private physician, does not address whether 
the essential tremor was aggravated during the second period 
of active duty.  The only contemporaneous medical evidence 
from the time period is the September 1951 separation 
examination.  At the examination, the neurological evaluation 
and examination of the extremities was normal.  A normal 
neurological examination, a normal examination of the upper 
extremities and a normal examination of the lower extremities 
clearly and unmistakably establish that there had been no 
change in pathology or increase in severity.  Stated 
differently, normal findings clearly and unmistakably 
establish that there was no increase in severity or 
aggravation.  In addition, because there was no increase in 
severity, the presumption of aggravation does not attach.

The representative has also argued that the Board previously 
failed to reconcile its conclusion that the 1951 separation 
examination was clear and convincing evidence against 
aggravation because it noted no disability, with its own 
factual conclusion that the disability had its onset before 
discharge in 1951.  The Board observes that the Veteran, his 
sister, and his mother all reported that he had symptoms 
related to nervousness prior to 1951.  The Board has found 
this reporting of symptomatology prior to the Veteran's 
second period of active duty to be both competent and 
credible, and has accepted it, in addition to the September 
1983 physician statement, as evidence that the disability 
existed prior to February 1951.  As discussed above, a 
medical professional may use his own expertise and 
observations coupled with a layman's statements to establish 
a valid diagnosis.  However, the 1951 separation examination 
report does in fact show that the Veteran was found to be 
clinically normal on neurological examination.  In essence, 
no symptoms were demonstrated on examination.  As no 
symptomatology was shown, it is clearly and unmistakably 
established that the disability underwent no increase in 
severity during the Veteran's second period of service.

To the extent that the Veteran's representative has argued 
that the Veteran's essential tremor at the time of his 
separation examinations in July 1946 and September 1951 was 
of such insignificant or mild degree that they would have 
been imperceptible by the examiner, the Board finds that the 
examination reports of July 1946 and September 1951 were 
prepared by competent professionals, skilled in the 
evaluation of disabilities.  As such, they are more probative 
of the existence and severity of essential tremors during the 
1940s and 1950s, than the Veteran's statements made decades 
after the fact.  That is, the medical professionals 
conducting examinations in July 1946 and September 1951 were 
more competent than the Veteran and his family in perceiving 
the existence of an essential tremor.  To argue that the 
Veteran's tremor was so insignificant that a trained 
professional could not detect it essentially concedes that 
there had been no increase in severity.  Also supporting the 
Board's finding that the September 1951 examination carries 
more probative weight than lay statements submitted decades 
after the Veteran's separation from service, is that the 
examiner noted abnormalities, such as a varicocele, which 
reflects more than just checking boxes on the report.  In 
light of the lack of a finding of an essential tremor on the 
separation examination, a normal neurological examination, a 
normal finding of the upper extremities and a normal finding 
of the lower extremities, the Board finds that there is clear 
and unmistakable evidence that the essential tremor was not 
aggravated during the second period of active duty.

More recently, the Veteran's representative has argued that 
the Board failed to provide sufficient reasons and bases 
regarding its finding that, although the September 1983 
private medical report was probative regarding the existence 
of a disability prior to the Veteran's second period of 
service, it did not establish that the disability existed 
during the Veteran's first period of service or within one 
year thereafter.  The Board will again attempt to explain.  
As discussed above, the statement is nonspecific, indicating 
only that the Veteran had reported that his tremors began 
sometime in his early twenties, and does not establish that 
the Veteran had an essential tremor during his first period 
of active duty or within one year of his first period of 
active duty.  The Veteran's representative avers that the 
Board rejected the physician's report because it was solely 
based on information provided by the Veteran.  This is 
incorrect.  The Board has not wholly rejected any medical 
evidence in this matter.  Rather, regarding the 1983 medical 
report, the Board concluded that the information was not 
sufficiently specific to establish the date of onset, to 
include the presence of the claimed essential tremor during 
the first period of service or within one year thereafter.  
Stated differently, a vague medical statement referring to a 
range of years does not elevate the document to fact.  To the 
extent that this vague statement includes the Veteran's 
service years and the year following service, the Board 
reiterates that such assertion is disproved by the 1946 
separation examination.  The vague, after-the-fact statement 
by the private physician is far less probative than the 
contemporaneous records.

The representative argues that the Board has rejected 
evidence favorable to the Veteran by failing to explain why 
"early 20s" includes the time before 1951 but not as far 
back as the 15 months between his 20th birthday and the one-
year presumptive period after he left service.  Again, 
medical evidence was not merely rejected in this case.  
Rather, the medical evidence was assigned probative value 
based on the evidence itself, the source, the date, and the 
surrounding body of evidence.  Here, the Board did not 
conclude that "early 20s" excluded that period of a few 
months when the Veteran was 20 shortly before his discharge 
from his first period of service.  However, to say that the 
Veteran was in his 20s during part of his first period of 
service does not translate to having had tremor during this 
period of service or within one-year of separation.  As 
indicated above, such would require speculation.  Moreover, 
as the Board explained above, the evidence showing tremor in 
the Veteran's 20s, when viewed in light of the 
contemporaneous medical evidence showing no tremor at 
discharge, weighs against the claim.

The Veteran's representative has argued that the Board failed 
to provide sufficient reasons and bases regarding why the 
Veteran's mother's and sister's lay statements were not 
adequate for establishing onset in service or one-year 
thereof for the first period of service, but were sufficient 
for showing that tremor preexisted his second period of 
service.  The Board will explain.  Because the probative body 
of evidence is different when looking at the first period of 
service versus the second period of service, the lay 
statements of record have lesser or greater probative value.  
For the first period of service, the record contains 
contemporaneous medical evidence regarding the Veteran's 
health shortly before and at separation, whereas there is no 
contemporaneous medical evidence showing the Veteran's 
physical health at entry for the second period of service.  
As such, in the absence of service entry examination for the 
second period of service, the lay evidence assumed greater 
probative value in this matter.

While the Board recognizes that the Veteran's representative 
would like the Board to treat the lay statements identical in 
differing contexts, the Board is not bound to do so.  The 
very timing of certain evidence establishes a timeline of 
evidence that is generic for certain purposes, but specific 
for other purposes.  The probative value depends on the 
purpose.  More specifically, the veteran's letter indicated 
that he was a WWII veteran; thus establishing a time period 
after the first period of service.  The same letter 
established that he had been ordered to report, thus 
establishing that the fact described within the letter 
predated the second period of service.  Similarly, the 
Veteran's mother wrote a letter dated in January 1951.  Since 
the Veteran did not enter the second period of service until 
February 1951, the events described in the letter establish a 
timeline prior to the second period of service and after the 
first period of service.  Based upon the timing of the 
letters, the lay evidence clearly and unmistakably 
establishes that the events predated the second period of 
service.  Because the documents predate the second period of 
service, each is highly probative as to establishing a 
timeline prior to service and the existence of the claimed 
facts.  In this case, the documents constitute clear and 
unmistakable evidence.  Previously, the Board described the 
timeline regarding the first period of service.

The Board is aware that many of the service medical records 
are apparently missing.  However, the reports of the two 
separation examinations are of record. As discussed above, 
the Board places great weight on those reports in addressing 
the above-discussed matters.  The separation examinations 
would be compelling contemporaneous (clear and unmistakable) 
evidence on whether a disability existed at the time of 
separation, or whether there was an increase in severity.

In sum, the Veteran did not have an essential tremor during 
the period of active duty from July 1944 to July 1946 or 
within one year of separation from that period of active 
duty.  His essential tremor is not otherwise related to that 
period of active duty.  There is clear and unmistakable 
evidence that the Veteran had an essential tremor prior to 
his period of active duty from February 1951 to September 
1951.  There is clear and unmistakable evidence that the 
essential tremor was not aggravated during the Veteran's 
period of active duty from February 1951 to September 1951 or 
within one year of discharge.  Splane v. West, 216 F.3d 1058 
(Fed. Cir. 2000).

In regard to the first period of service the preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  In regard to the second period of service, the 
clear and unmistakable evidence establishes that tremors 
preexisted service and were not aggravated therein.  There is 
no doubt to be resolved in this case.  


ORDER

Service connection for essential tremors is denied.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


